—Judgment, Supreme Court, New York County (Jerome Marks, J.), rendered March 1, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of AVz to 9 years, unanimously affirmed.
Defendant, who absconded after his suppression motions were denied and was told by the court that his trial would begin the next day, "unambiguously indicate[d] a defiance of the processes of law sufficient to effect a forfeiture” of his right to be present, and was not improperly tried in absentia (People v Sanchez, 65 NY2d 436, 444). Concur—Sullivan, J. P., Carro, Ellerin, Kupferman and Asch, JJ.